IN THE SUPREME COURT OF THE STATE OF DELAWARE

0002006781
Plaintiff Below,

Appellee.

RYAN L. STECK, §
§ No. 21, 2015
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID Nos. 0802023045
§
§
§

Submitted: February 16,2015
Decided: May 15, 2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
O R D E R

This 15"1 day of May 2015, upon careﬁil consideration of the appellant’s
opening brief, the appellee’s motion to afﬁrm, and the Superior Court record, it
appears to the Court that:

(1) The appellant, Ryan L. Steck, ﬁled this appeal from the Superior
Court’s order of December 16, 2014 that summarily dismissed his motion for
postconviction relief under Superior Court Criminal Rule 61 (“Rule 61”). The!

appellee, State of Delaware, has moved to affirm the Superior Court’s judgment on

the ground that it is manifest on the face of Steck’s opening brief that the appeal is
without merit.1 We agree and afﬁrm.

(2) The record reﬂects that Steck pled guilty in May 2000 to two drug
offenses (hereinafter “2000 case”). The Superior Court sentenced Steck to a total
of thirteen years suspended after three years and successful completion of drug
programs at Levels V and IV for seven years of probation. In July 2008, Steck
pled guilty to four more drug offenses (hereinafter “2008 case”). The Superior
Court sentenced Steck to another thirteen years at Level V suspended after ﬁve
years for six months at Level IV work release and ﬁve years of probation.

(3) On July 18, 2014, Steck was found guilty of violation of probation in
the 2000 case and the 2008 case. In the 2008 case, the Superior Court terminated
probation and discharged Steck as unimproved. In the 2000 case, after ordering
that Steck serve one year at Level V, the Superior Court terminated the remaining
probation and discharged Steck as unimproved.

(4) On December 3, 2014, Steck ﬁled a motion for postconviction relief
under Rule 61. Steck sought to set aside his guilty plea in the 2008 case on the
basis of undisclosed “impeachment evidence,” namely evidence of ongoing
corruption in the Ofﬁce of the Chief Medical Examiner (“OCME”) when the 2008

case was pending. According to Steck, had the State or his defense counsel

' Del. Supr. Ct. R. 25(a).

Ix.)

informed him of the “impeachment evidence” he would have gone to trial or
“negotiated a more favorable plea [agreement].”

(5) By order dated December 16, 2014, the Superior Court summarily
dismissed Steck’s postconviction motion. This appeal followed. In his opening
brief on appeal, Steck provides more detailed support for his claim that an OCME
employee mishandled some of the drug evidence submitted for testing in the 2008
case. Steck argues that, in view of “the State’s suppression of the government
misconduct at the OCME crime lab,” his convictions in the 2008 case should be
vacated.

(6) Having carefully considered the parties’ positions, the Court
concludes that the Superior Court’s judgment should be affirmed on the basis of
our decision in Brown v. rS‘tcu‘e.2 In Brown we held that:

By pleading guilty, Brown gave up his right to trial and
his right to learn of any impeachment evidence. Brown
is bound by the statements he made to the Superior Court
before his plea was accepted, and Ruiz prevents him from
reopening his case to make claims that do not address his
guilt, and involve impeachment evidence that would only
be relevant at trial.3

In Steck’s case, as in Brown, Steck’s claims for postconviction relief were

effectively waived by his guilty plea.

2 Brown v. State, 103 A.3d 1201 (Del. 2015).

3 Id, at 1206 (citing Somervilie v. State, 703 A.2d 629, 632 (Del. 1997) and United States v.
Rat's, 536 US. 622, 630 (2002)).

(7) Also, Steck has not demonstrated that he is eligible for relief under
Rule 6]. As a general matter, relief under Rule 61 is only available when the
movant is in custody on the conviction that is the subject of the postconviction
motion.4 In this case, when Steck ﬁled his motion for postconviction relief on
December 3, 2014, he was no longer in custody under the sentence imposed in the
2008 case. Accordingly, Steck was required to speciﬁcally identify “a right lost or
disability or burden imposed” as a result of the 2008 case that would overcome the
general rule mooting his claims for postconviction relief.5 Because Steck did not
identify such a right lost or disability or burden imposed, the Court concludes that
Steck lacked standing to seek postconviction relief under Rule 61.

NOW, THEREFORE, IT IS ORDERED that the motion to afﬁrm is

GRANTED. Thejudgment of the Superior Court is AFFIRMED.

BY THE COURT:

 

" See Del. Super. Ct. Crim. R. 61(a) (providing that “[t]his rule governs the procedure on an

application by a person in custody under a sentence of this court seeking to set aside the
judgment of conviction”).

5 Paul v. Stare, 2011 WL 3585623, at *1 (Del. Aug. 15, 201]) (quoting Gum! v. State, 251 A.2d
344, 344-45 (Del. 1969)).

4